Blackford, J.
— This was au action of assumpsit brought by Jeter against Lynn on the assignment of a sealed note. The note was for 1,000 dollars, and payable five years after date. Plea, the general issue. The cause was submitted to the Court, and judgment rendered in favour of the plaintiff for 1,072 dollars and costs.
It appears that the note was made by one Lowe to Jesse York, indorsed by the latter to one Shoup, and by Shoup to the defendant, the indorsements being in full; that, after-wards, the defendant indorsed the note in blank, and delivered it to one Barwick; that the latter, without indorsing it, delivered it to one Brown ; and that Brown, without indorsing it, sold and delivered it to the plaintiff It further appears that, at the trial, an indorsement in full to the plaintiff was written by him on the nóte over the defendant’s name ; that the maker of the note was, at the time it became due, and afterwards, notoriously insolvent. After proof of the *301above facts, the defendant offered to prove that BarwicJc, whilst he was the bona fide holder of the note under blank indorsement, had said that he had given only 650 dollars for the note ; which evidence was objected to and the objection sustained.
J. Byman and P. L. Spooner, for the plaintiff.
G. Holland, for the defendant.
Supposing the plaintiff could only recover in this suit the amount which the defendant received from BarwicJc for the note, of which, however, we give no opinion, still the evidence was inadmissible. It was objectionable on the ground that it was not the best evidence on the subject. BarwicJc •himself was a competent witness, and should have been sworn. He could have no interest in reducing the amount to be recovered by the plaintiff against the defendant. His interest, if he had any, was the other way.

Per Curiam.

— The judgment is affirmed with costs.